                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


CAROL RIBBING, as the personal
representative of the Estate of Gregory
Ribbing, deceased;
                      Plaintiff,                                   8:18CV509



       vs.                                                           ORDER



UNION PACIFIC RAILROAD COMPANY,
                      Defendant.




       This matter is before the Court on Union Pacific’s motion for attorney fees, Filing

No. 30. This Court issued an Order on January 3, 2020, awarding attorney fees to Union

Pacific pursuant to Fed. R. Civ. P. 37(c)(2). Filing No. 28, at 6. Union Pacific requests

an award in the amount of $3,967.00 in fees. Plaintiff has responded and has agreed to

pay that amount. Filing No. 31. The Court grants Union Pacific’s motion for attorney fees

in the amount of $3,967.00.

       THEREFORE, IT IS ORDERED THAT Union Pacific’s motion for fees, Filing No.

30, is granted, and plaintiff shall pay the amount of $3,967.00 in attorney fees to Union

Pacific within 14 days of the date of this Order.

       Dated this 8th day of April, 2020.
                                                    BY THE COURT:

                                                    s/ Joseph F. Bataillon
                                                    Senior United States District Judge
